Title: From Thomas Jefferson to Steuben, 26 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Apr. 26. 1781.

Mr. Maury, owner of the Brigantine Alert, engaged and fitted as a flag for carrying tobacco to Charles town waits on you to see whether a permit can be obtained for her. You will be pleased to follow your own judgment whether the time be proper to negotiate on this subject. Whenever you think it so, I am of opinion it would be expedient to send the single vessel as first agreed to by Genl. Phillips and by her return we can have the passport from Charles town which I much apprehend will be refused from New York. Mr. Maury will render any services he can on this occasion and merits confidence.
I cannot but congratulate you on the initiation of our militia into the business of war. General actions I dare say you will think should not be risked but with great advantages, but the more the militia are employed in the small way, the more contentedly they will remain, and they will improve the more. I am with very great respect Sir Your most obedt. humble servt,

Th: Jefferson

